                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,                               Case No. 14-cr-71-pp

            Plaintiff,

      v.

DANIEL CONTRERAS,

            Defendant.
______________________________________________________________________________

  ORDER CONSTRUING LETTER FROM COUNSEL AS RULE 35(a) MOTION
     TO CORRECT SENTENCE AND DENYING MOTION (DKT. NO. 229)
______________________________________________________________________________

      The defendant was convicted in three cases in the Northern District of

Illinois—Case Nos. 14-cr-544, 15-cr-9 and 15-cr-10. In each of those cases, the

judges sentenced him to serve eighty-seven months, and imposed the

sentences to run concurrently to each other, for a total sentence of eighty-

seven months.

      On October 16, 2018, this court sentenced the defendant in the current

case, and ordered him to serve a sentence of fifty months, “to run concurrently

with the eighty-seven (87) month sentences imposed” in the Northern District

of Illinois. Dkt. No. 225 at 2. The defendant had faced a mandatory minimum

sentence of 120 months; the government asked the court to depart downward

by 40%, to a sentence of seventy-two months; the defense proposed a sentence

of twenty-seven months to run concurrently with the sentences in Illinois. Dkt.

No. 224 at 3. By defense counsel’s calculations, his recommendation would



                                        1
result in the defendant’s release from all sentences—the sentences in Illinois

and the sentence this court imposed—at about the same time.

      The court imposed a sentence of fifty (50) months, to run concurrently

with the sentences imposed in Illinois. Id.; Dkt. No. 225 at 2. The court knew,

when it imposed this sentence, that it was imposing a sentence that would

require the defendant to remain in custody after the expiration of the eighty-

seven month sentences imposed in Illinois. It made this decision deliberately,

concluding that some additional increment of punishment was appropriate in

this case, given the seriousness of the allegations (and despite the defendant’s

cooperation, which the court concedes was worthy of the departure the

government requested).

      In the order of judgment, the court recommended (as the defendant had

asked) that the Bureau of Prisons place the defendant in a facility as close to

the Northern District of Illinois as possible, and that it place him in a facility

that provided the Residential Drug Abuse Prevention program. Dkt. No. 225 at

2. It also recommended, however, that the BOP “give the defendant credit for

any time served in federal custody prior to the date of sentencing.” Id. In

hindsight, this was an odd recommendation. The defendant continues to serve

the eighty-seven-month sentences he received in Illinois. He was serving those

sentences during the entire pendency of this case. Because this court imposed

the fifty-month sentence concurrently with the Illinois sentences, every day

from October 16, 2018 (the date of his Wisconsin sentence forward) will count

toward both the Illinois sentences and this sentence, until the defendant has

                                          2
finished serving the eighty-seven-month Illinois sentences. At that point—

whenever that point arrives—the defendant will then serve whatever remains of

the fifty-month sentence this court imposed. If, as defense counsel calculated,

the defendant completes his Illinois sentences in December 2020 or January

2021, then he will have some twenty-three months (minus good-time credit and

any half-way house time) to serve on the Wisconsin sentence. The notion of

him having un-credited time to apply toward the Wisconsin sentence makes no

sense under these circumstances—all the time he served in custody prior to his

Wisconsin sentencing will be credited toward his Illinois sentences, regardless

of what this court might order.

      On October 25, 2018, the court received a letter from defense counsel.

Dkt. No. 229. Although the letter does not actually ask the court to do anything

(it “suggests” that a sentence adjustment “might be appropriate”), the court

construes the letter as a Rule 35(a) motion to correct the defendant’s sentence.

Counsel filed the letter within fourteen days of the date the court imposed

sentence. Counsel states that the Bureau of Prisons has informed him that

they would not give the defendant credit against his Wisconsin sentence until

he has finished serving his Illinois sentences. He argues that the defendant

spent a significant amount of time—half the time he has served on the Illinois

sentences—in the county detention center in Kenosha, Wisconsin, ahead of

testifying against a co-defendant and then being sentenced in this case. Id. at

1. Counsel asserts that county jail time is “harder” time than time in a federal

prison, and that perhaps what the court meant to do in the order of judgment

                                        3
(by recommending that the Bureau of Prisons give the defendant credit for time

served prior to sentencing) was to give him an additional sentence reduction to

account for this “harder” time. Counsel suggests that the court reduce its

sentence to thirty months (three months more than what counsel

recommended—and the court rejected—at sentencing). Id. Finally, counsel

indicates that the government takes the position that the defendant “should

receive credit for time spent while detained pretrial in the ED Wis.” Id. at 2.

      The court declines to “correct” its sentence or clarify its judgment. As

noted above, the defendant faced a mandatory minimum sentence of ten years

for the drug-trafficking crimes charged in this case. Because he chose to

cooperate, the government asked the court to reduce that sentence to seventy-

two months—six years. This court—taking into account the defendant’s

cooperation and the risks he assumed in providing it, the fact that he had

spent significant time in Kenosha County (concededly an unpleasant place), the

fact that he believed he was unfairly prosecuted in four separate cases (rather

than in one, single conspiracy case) and the fact that he likely will be removed

from the country after he has served his time—imposed an even lower sentence

of fifty months, or four years and two months, and imposed that sentence to

run concurrently with the remaining time in the Illinois sentences. This means

that if the defendant earns all his good-time credit on the Illinois cases and in

this case, he may end up serving less than two additional years on the

Wisconsin case—a sentence of two years for someone who began with a ten-

year mandatory minimum sentence.

                                         4
      The court gave the sentence it intended. It apologizes for any confusion

or false hopes it may have given in referencing (inappropriately) “credit for time

served.” But the court declines to “correct” the sentence it imposed.

      The court CONSTRUES counsel’s letter as a Rule 35(a) motion to correct

sentence, and DENIES that motion. Dkt. No. 229.

      Dated in Milwaukee, Wisconsin this 13th day of November, 2018.

                                      BY THE COURT:



                                      __________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        5
